DOYLE, Judge,
dissenting.
Our Supreme Court has clearly held that the expressed legislative intent to insulate the Commonwealth and its political subdivisions from liability requires this Court to interpret the exceptions to sovereign and governmental immunity narrowly. Mascaro v. Youth Study Center, 514 Pa. 351, 523 A.2d 1118 (1987). The majority, however, while acknowledging that principle, departs from a significant body of case law by broadly interpreting the real estate exception to sovereign immunity and by liberalizing the degree of causation that has been required to sustain a cause of action against a Commonwealth agency.
*1271The essence of Berhane’s argument is that the poor condition of the walls and ceiling around the stairs and the negligent design of the stairs (in not providing adequate drainage, therefore allowing water to accumulate), is a defect “of the realty itself’ which caused her to fall and sustain an injury. Hence, she argues, the real estate exception to sovereign immunity applies because the realty itself caused the injury, not the water, oil and debris which had accumulated upon the realty. But, there was no allegation that the oil and debris accumulated on the steps through the negligent design of the stairs; nor was there an allegation that oil seeped through the cracked and broken concrete; and there are absolutely no facts pled or asserted from which the Court could infer that SEPTA in any way caused the oil and debris to be on the stairway — except that once it was there, SEPTA failed to clean it up. And, of course, there was no allegation that the accumulated water alone caused Berhane’s fall.
For the real estate exception to sovereign immunity to apply, our Supreme Court, interpreting the plain language of the statute, has held that the dangerous condition which caused a plaintiffs injury “must derive, originate from or have as its source the Commonwealth realty.” Snyder v. Harmon, 522 Pa. 424, 433, 562 A.2d 307, 311 (1989).
In Snyder, the unfortunate plaintiffs were injured when they fell from an embankment to the bottom of a strip mine located on private property; it was the absence of lighting and guardrail barriers on the Commonwealth’s highway which was the asserted cause of the injury. This Court held that this condition was a cause of the plaintiffs’ injuries and, therefore, immunity was waived. In reversing this Court, the Supreme Court held that the real estate exception does not apply where the injury is merely “facilitated” by the dangerous condition of the local agency’s real estate; it must be directly caused by the dangerous condition of the real estate itself. Id.; Mascaro. Therefore, injuries which are caused by a foreign substance “on” the real estate are not within the real estate exception. Bowles v. Southeastern Pennsylvania Transportation Authority, 135 Pa.Commonwealth Ct. 534, 581 A.2d 700 (1990) (frost causing a fall and injury was “on” the real estate, not “of’ the real estate).
Our holding in Fitchett v. Southeastern Pennsylvania Transportation Authority, 152 Pa.Commonwealth Ct. 18, 619 A.2d 805 (1992), is directly on point and I believe controls the outcome of this case. In Fitch-ett, Judge Colins cogently wrote:
Fitchett argues that the real estate exception set forth at 42 Pa.C.S. § 8522(b)(4) applies to her claim, because the grease and debris would not have been present if SEPTA had not altered the natural condition of the real estate by erecting the train station. According to Fitchett, “It follows then that [Fitchett] fell because of a defective condition of the land, the grease emanating [sic] from the land, which [SEPTA] did not protect [Fitchett] from in accordance with their legal obligation.” Fitchett argues additionally, that the facts of the present matter can be distinguished from the facts of Bowles and those of Wellons [141 Pa.Cmwlth.Ct. 622, 596 A.2d 1169 (1991) ][1] In Bowles, the ice or frost on the platform was deposited by nature. In Wellons, the paper bag on the platform was dropped by a third party. According to Fitchett, the grease and debris on the concourse were deposited by SEPTA in the course of its maintenance of its trains, and, therefore, the grease became a defect of the real estate.
Here, Fitchett slipped and fell on grease and debris which had accumulated on the concourse. That accumulation cannot be said to be a defect of the land itself. Despite Fitchett’s vigorous argument that the grease and debris would not have been present if SEPTA had not altered the natural condition of the land by erecting the train station, she argues, essentially, that SEPTA was negligent for failure to remove the grease and debris. Such a failure does not fall within one of the exceptions to sovereign immunity enumerated in 42 Pa.C.S. § 8522(b).
*1272Id. at 21, 22-23, 619 A2d at 806, 807 (alteration in original) (footnote added) (emphasis added).
Thus, the factual matrix in Fitchett, and Judge Colins’ statement of the law, is contrary to the majority’s resolution of this case.
The majority relies on our recent decision in Finn v. City of Philadelphia, — Pa.Commonwealth Ct. -, 645 A.2d 320 (1994), to support its reversal of summary judgment. However, in Finn this Court refused to assess liability against the City of Philadelphia for injuries the plaintiff sustained when she slipped on grease which had accumulated on a sidewalk since her injuries were not caused by a defect of the sidewalk itself. The majority places emphasis on language in the Finn opinion which suggests that “we will permit imposition of liability if there is an allegation ... that the substance on the ... real estate was caused to be [there] because of an improper design, construction, deterioration, or inherent defect in the real estate itself.” Id. at —, 645 A.2d at 325. This language in Finn is dicta because those were not the facts in Finn, but even if that was part of the holding in Finn, it would not mandate reversal as the majority contends. The fact still remains that in this case any alleged defects which may have existed in the walls and surrounding stairwell of the subway station did not directly, themselves, cause Berhane’s injuries. Oil and water on the steps caused her to fall, precisely the types of substances which have been excluded by Finn. See also Snyder.
Furthermore, the majority’s analysis of the facts here allows for liability where SEPTA fails to act, not where SEPTA is actively at fault. And, we rejected such an argument in Powell v. Drumheller, 153 Pa. Commonwealth Ct. 571, 621 A.2d 1197 (1993). In Powell, we explained that the Supreme Court in Crowell v. City of Philadelphia, 531 Pa. 400, 613 A.2d 1178 (1992), “establishes the principle that for a governmental unit to be held hable, active fault that has a direct nexus to the plaintiff is required on the part of the governmental unit to impose liability. Mere failure to act will not act to impose such liability.” Powell, 153 Pa.Commonwealth Ct. at 581, 621 A.2d at 1203. Contrary to the holding of the majority, Berhane has not averred facts establishing either active fault on the part of SEPTA or a direct nexus between any alleged negligence of SEPTA and the injury sustained by Berhane. It was the grease and debris, covered by or somehow mixed with the water on the landing in the stairwell, that caused Berhane’s injury, and, at best, SEPTA, if negligent, was so by its failure to remove the water, grease and debris.
I would affirm the trial court’s order granting SEPTA’s motion for summary judgment. Accordingly, I dissent.

. Wellons v. SEPTA, 141 Pa.Commonwealth Ct. 622, 596 A.2d 1169, petition for allowance of appeal denied, 529 Pa. 643, 600 A.2d 1260 (1991).